UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6402


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY PELTS, a/k/a James Lee Start,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    James A. Beaty,
Jr., Chief District Judge. (6:92-cr-00305-JAB-1)


Submitted:   July 21, 2011                 Decided:   August 3, 2011


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Pelts, Appellant Pro Se. L. Patrick Auld, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Troy Pelts appeals the district court’s orders denying

his   motion    filed    under      18   U.S.C.      § 3582(c)(2)        (2006)       for

reduction of sentence and denying his motion for an extension of

time to file an appeal.           We have reviewed the record and Pelts’s

contentions     regarding     his    § 3582(c)(2)         motion       and     find    no

reversible error.       Accordingly, we affirm for the reasons stated

by    the    district      court.          United     States      v.    Pelts,        No.

6:92-cr-00305-JAB-1 (M.D.N.C. July 13, 2009).                     Because we have

reviewed Pelts’s challenge to the denial of a sentence reduction

on the merits, we find his appeal of the denial of the motion

for   an    extension   to   be    moot.       United    States    v.    Pelts,       No.

6:92-cr-00305-JAB-1        (M.D.N.C.       Jan.     8,   2010).         Finally,       we

dispense     with   oral     argument       because      the   facts         and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2